HUNTON & WILLIAMS LLP BANK OF AMERICA PLAZA SUITE 4100 , N.E. ATLANTA, GEORGIA 30308-2216 TEL 404  888  4000 FAX 404  888  4190 RONALD J. LIEBERMAN DIRECT DIAL: 404-888-4139 EMAIL: rlieberman@hunton.com FILE NO: 66013.000012 June 11, 2007 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attention: Ms. Karen J. Garnett, Division of Corporation Finance Re: Deerfield Triarc Capital Corp. Preliminary Proxy Statement on Schedule 14A Registration No. 001-32551 Filed on May 25, 2007 Dear Ms. Garnett: As counsel to Deerfield Triarc Capital Corp., a Maryland corporation (the  Company ), we are transmitting herewith for filing the Companys response to the comments of the staff (the  Staff ) of the Division of Corporation Finance of the Securities and Exchange Commission (the  Commission ) contained in its comment letter, dated as of June 6, 2007. When used in this letter, the  Company ,  we ,  us , and  our  refer to Deerfield Triarc Capital Corp. For convenience of reference, each Staff comment contained in the June 6, 2007 comment letter to Richard Smith is reprinted below in italics, numbered to correspond with the paragraph numbers assigned in the letter, and is followed by the corresponding response of the Company. 1. We note that your merger with Deerfield & Company LLC is contingent on a resale shelf registration statement for your shares of common stock to be issued in connection with the merger being declared effective. Please provide us with a detailed legal analysis as to why you believe that you may register the resale of the shares of common stock being issued to Deerfield & Company LLCs members before those shares are issued to the members. Response : As noted in the Staffs comment, the merger agreement expressly provides that it is a condition to the obligation of Deerfield & Company LLC ( Deerfield ) to complete the merger that a resale shelf registration statement for the shares of our common stock to be Ms. Karen J. Garnett United States Securities and Exchange Commission June 11, 2007 Page 2 issued in connection with the merger has been declared effective (the  Condition ). Concurrently with the execution of the merger agreement, we executed a registration rights agreement pursuant to which we are required to file and have declared effective a resale shelf registration statement on Form S-3 registering the resale of shares of our common stock that will be issued in the merger, as well as the shares of our common stock that are owned by Deerfield as of the closing date. As we described to you previously, we qualify as a well known seasoned issuer, and therefore, have determined to satisfy our obligations under the registration rights agreement and the applicable closing condition under the merger agreement by filing an automatically effective resale shelf registration statement on Form S-3 prior to the completion of the merger. In the unlikely event that the merger is not completed after we file such shelf registration statement, we intend to seek the SECs consent to withdraw that registration statement in accordance with Rule 477 under the Securities Act. We agreed to the Condition based on our understanding that we may register the resale of the shares of our common stock that will be issued in the merger before these shares are issued for the following reasons. First, as required by General Instruction I.D of Form S-3, we will file the resale shelf registration statement on Form S-3 at a time when we qualify as a well known seasoned issuer and the shares covered by this registration statement will consist of securities to be offered for the account of selling stockholders. Second, as called for by Securities Act Release No. 33-8591 (August 3, 2005), this registration statement will identify the selling stockholders at the time of filing and automatic effectiveness. In this regard, we note that Securities Act Release No. 33-8591 expressly contemplates the resale of securities sold in a private offering that have not yet been issued. See Section V.B.1.b.i.(C)(1) which states that an issuer can register the resale of the not-yet-issued securities, but it must identify the selling security holders in the registration statement at the time of filing and prior to effectiveness because the issuer will know the identities of the selling security holders who will acquire the securities from it. 2. Please tell us why you did not file a registration statement to register the shares you will issue in connection with the merger. Provide a detailed legal analysis of the exemption from registration that you intend to rely on and the factual basis supporting the exemption. Response : We are relying on the exemption from registration in Regulation D under the Securities Act with respect to the shares being offered and sold in the merger. Deerfield is a closely-held Illinois limited liability company, all of the interests of which are owned by 15 accredited investors, as defined in Regulation D. The members of Deerfield consist of a subsidiary of Triarc Companies, Inc. (a NYSE-listed company), affiliates of the founder and chairman and chief executive officer Deerfield, certain executive officers of Deerfield and certain officers and employees of Deerfield. Ms. Karen J. Garnett United States Securities and Exchange Commission June 11, 2007 Page 3 Prior to entering into the merger agreement, we had considered whether the shares to be issued in the merger could be offered and sold pursuant to an effective registration statement on Form S-4 rather than a private placement.
